Order reversed on the law, without costs of this appeal to either party, and motion denied, without costs. Memorandum: In an action under section 104 of the Social Welfare Law against the actual recipient of public assistance, it is unnecessary for the complaint to allege the recipient’s financial ability during the period of assistance. After-acquired property is subject to the same implied contract. (Fuller v. Galeota, 271 App. Div. 155.) We do not regard chapter 838 of the Laws of 1953 as applicable or as indicating a contrary policy. All concur. (Appeal from an order granting a motion to dismiss plaintiff’s complaint and directing judgment for defendant in an action to recover the amount of public relief paid for the support of defendant.) Present — Vaughan, J. P., Kimball, Piper, Wheeler and Van Duser, JJ.